DETAILED ACTION
This action is responsive to the following communication: The RCE filed on 08/11/2022.  This action is made Non-final.
Claims 1-20 are pending in the case.  Claims 1, 8 and 14 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker et al. (US 2009/0234780 A1; hereinafter as Drucker) in view of Cornet (US 2017/0169520 A1; hereinafter as Cornet) further in view of Nelissen (US 8,219,115 B1; hereinafter as Nelissen). 

As to claims 1 and 14, Drucker teaches:
A method and a system of time entry on a graphical user interface (GUI) of a computer system (see ¶ 0225-0226), the method comprising: 
receiving information related to an event in a user’s calendar event (see ¶ 0020; the billing module automatically tracks calendar appointments, capturing billable time information at the completion of a calendar appointment.  ¶ 0021; if the billable event is a calendar appointment, the billing module can parse the appointment's metadata to generate a description.  ¶ 0101; the billing module can scan the calendar periodically and compile a list of potential billable events to present to the user for billing); 
determining, by an electronic controller, that the event in the user’s calendar has occurred (see ¶ 0020;the billing module automatically tracks calendar appointments... When such events occur, a prompt is displayed to the user to determine whether the event is a billable event and what the billing information is. This improves billable time capture by capturing billable time information at the completion of a calendar appointment, when a task event is marked completed. ¶ 0101; If, for example, the billable event is a calendar appointment, the billing module can detect calendar appoints as they occur during the day. In an alternative, the billing module can scan the calendar periodically and compile a list of potential billable events to present to the user for billing); 
detecting, by the electronic controller, a name from a description of the event in the user’s calendar (see ¶ 0020; the billing module automatically tracks calendar appointments and capturing billable time information at the completion of a calendar appointment.  ¶ 0021; The billing module automatically generates a description of the billable event for a billing entry;  if the billable event is a calendar appointment, the billing module can parse the appointment's metadata to generate a description  ¶ 0228, 0229; the billing identifier can be determined from parsing metadata associated with the billable event. ¶ 0231; The billing identifier can be received from a user or determined from parsing metadata associated with the billable event.  ¶ 0039; billing identifier includes client and matter number.  ¶ 0047-0048; client name, matter names);
searching, by the electric controller prior to receiving user input regarding the name from the description, the name from the description of the event in the user’s calendar in a contact list stored in a storage device of the computer system (see ¶ 0156; the mobile device can automatically determine the billing identifier. For example, an email contacts list can associate contacts with specific billing identifiers. ¶ 0162; the mobile device can easily determine a billing information of an email message by looking up the contact in the contact application).
Drucker does not appear to teach:
generating, by the electronic controller, a subset of a plurality of candidates from the contact list which correspond to the name, the subset of the plurality of candidates having fewer names than the contact list;
enabling the user to identify one of the plurality of candidates from the subset as a client involved in the event in the user’s calendar; and
arranging on the GUI a time entry interface to prompt a user to enter information related to a matter associated with the client.
However, Cornet and Nelissen are relied upon for teaching the above deficiencies. Specifically, Cornet teaches:
searching, by the electric controller prior to receiving user input regarding the name from the description, the name from the description of the event in the user’s calendar in a [contact list] database stored in a storage device of the computer system (see ¶ 0299-0300; the artificial intelligence aspect of system 10 is preferably able to analyze the content and the people associated with the e-mail, search the databases contained in software 32 and propose potential matters that may match the user's current e-mail, document, phone call, etc. In a preferred embodiment, system 10 may provide the user with three matters that potentially match. This is beneficial because multiple matters may exist for a given client and so automatically just providing one potential matter match may result in the wrong matter being proposed. ¶ 0123; databases 72 may include matter and client information, as well as information associated with particular matters or clients);
generating, by the electronic controller, a subset of a plurality of candidates from the [contact list] database which correspond to the name (see Fig. 6 and ¶ 0200; drop down box 626 may be prepopulated with potential choices for the user to select from. see ¶ 0299-0300; the artificial intelligence aspect of system 10 is preferably able to analyze the content and the people associated with the e-mail, search the databases contained in software 32 and propose potential matters that may match the user's current e-mail, document, phone call, etc. In a preferred embodiment, system 10 may provide the user with three matters that potentially match. This is beneficial because multiple matters may exist for a given client and so automatically just providing one potential matter match may result in the wrong matter being proposed. ¶ 0123; databases 72 may include matter and client information, as well as information associated with particular matters or clients);
enabling the user to identify one of the plurality of candidates from the subset as a client involved in the event in the user’s calendar (see Fig. 6 and ¶ 0200, 0299-0300, 0123; drop down box 626 may be prepopulated with potential choices for the user to select from); and
arranging on the GUI a time entry interface to prompt a user to enter information related to a matter associated with the client (see ¶ 0159; user buttons and/or prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). 
Cornet does not disclose that the database includes contact list and generating a subset of a plurality of candidates from the contact list which correspond to the name.
Nelissen is relied upon for teaching the limitations.  Specifically, Nelissen discloses:
detecting, by an electronic controller, a name from a description an event (Col. 6, lines 1-17; the system 100 may parse the task description and determine that “Joe Bartholomew” is a name of a person);
searching, by the electric controller prior to receiving user input regarding the name from the description, the name from the description of the event in a contact list stored in a storage device of the computer system (Col. 6, lines 1-37; the system 100 may parse the task description and determine that “Joe Bartholomew” is a name of a person, and may apply that name to a contact list associated with the user (e.g., a contact list stored on the user’s device). Such a contact list may include the name of the acquaintance, the acquaintance’s telephone number, and address.  Task 106f is treated in a manner similar to task 106e. In particular, task 106f includes a term describing a particular business--here, ACME Electric. The task description may be parsed by system 100 to identify the business name, which initially may be searched in a user's contact list. If the business name is not found in the contact list, the system 100 may submit the name to a "local" search system that is remote from the device to obtain address information, and subsequently geographic location information, for the business. The local search may also identify the business as being of a particular type--here, a hardware store or similar store. That business type may be used to generate an area around the facility, here, facility 110 encircled by area 110a in the form of a radius--such as determining that a user is willing to go a certain distance out of their way to visit a hardware store. If multiple stores having the name are found (e.g., if the store is part of a chain), the store closest to the user may be identified or all stores in the user's general vicinity may be identified);
generating, by the electronic controller, a subset of a plurality of candidates from the contact list which correspond to the name (Col. 6, lines 1-37; task 106f includes a term describing a particular business--here, ACME Electric. The task description may be parsed by system 100 to identify the business name, which initially may be searched in a user's contact list. If the business name is not found in the contact list, the system 100 may submit the name to a "local" search system that is remote from the device to obtain address information, and subsequently geographic location information, for the business. The local search may also identify the business as being of a particular type--here, a hardware store or similar store. That business type may be used to generate an area around the facility, here, facility 110 encircled by area 110a in the form of a radius--such as determining that a user is willing to go a certain distance out of their way to visit a hardware store. If multiple stores having the name are found (e.g., if the store is part of a chain), the store closest to the user may be identified or all stores in the user's general vicinity may be identified).
Cornet teaches the dynamically populated client list based on the name referred in the email/event.  Nelissen teaches the contact list can be filtered/searched to identify potential names.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).
As to claims 2 and 15, the rejection of claim 1/14 is incorporated. Drucker, Cornet, and Nelissen further teach:
based on the name identified as the client, arranging on the GUI a matter interface to prompt the user to enter information related to the matter associated with the client (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claims 3 and 16, the rejection of claim 2/15 is incorporated. Drucker, Cornet, and Nelissen further teach:
wherein the matter is one of a plurality of matters, and further comprising arranging on the GUI the matter interface including the plurality of matters for selection of the matter by the user (Cornet: 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claims 4 and 17, the rejection of claim 1/14 is incorporated. Drucker, Cornet, and Nelissen further teach:
based on the name identified as the client, determining, via the electronic controller, the matter (Cornet: see Fig. 6 and ¶ 0128, 0200, the e-mail sender's name is conveyed from front end 30, at which time software 32 may recognize the person's name as associated with a particular matter or client and populates the matter drop-down box as.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claims 5 and 18, the rejection of claim 1/14 is incorporated. Drucker, Cornet, and Nelissen further teach:
arranging on the GUI a time card interface based on the matter (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claims 6 and 19, the rejection of claim 1/14 is incorporated. Drucker, Cornet, and Nelissen further teach:
generating, by the electronic controller, a time card interface based on the calendar event (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claim 8, Drucker teaches:
A method of time entry on a graphical user interface (GUI) of a computer system (see ¶ 0225-0226), the method comprising: 
receiving information related to an event in a user’s calendar (see ¶ 0020; the billing module automatically tracks calendar appointments, capturing billable time information at the completion of a calendar appointment.  ¶ 0021; if the billable event is a calendar appointment, the billing module can parse the appointment's metadata to generate a description.  ¶ 0101; the billing module can scan the calendar periodically and compile a list of potential billable events to present to the user for billing); 
determining, by an electronic controller, whether the event in the user’s calendar has occurred (see ¶ 0020;the billing module automatically tracks calendar appointments... When such events occur, a prompt is displayed to the user to determine whether the event is a billable event and what the billing information is. This improves billable time capture by capturing billable time information at the completion of a calendar appointment, when a task event is marked completed. ¶ 0101; If, for example, the billable event is a calendar appointment, the billing module can detect calendar appoints as they occur during the day. In an alternative, the billing module can scan the calendar periodically and compile a list of potential billable events to present to the user for billing); 
detecting, by the electronic controller, a name from a description of the event in the user’s calendar (see ¶ 0020; the billing module automatically tracks calendar appointments and capturing billable time information at the completion of a calendar appointment.  ¶ 0021; The billing module automatically generates a description of the billable event for a billing entry;  if the billable event is a calendar appointment, the billing module can parse the appointment's metadata to generate a description  ¶ 0228, 0229; the billing identifier can be determined from parsing metadata associated with the billable event. ¶ 0231; The billing identifier can be received from a user or determined from parsing metadata associated with the billable event.  ¶ 0039; billing identifier includes client and matter number.  ¶ 0047-0048; client name, matter names);
searching, by the electric controller prior to receiving user input regarding the name from the description, the name from the description of the event in the user’s calendar in a contact list stored in a storage device of the computer system (see ¶ 0156; the mobile device can automatically determine the billing identifier. For example, an email contacts list can associate contacts with specific billing identifiers. ¶ 0162; the mobile device can easily determine a billing information of an email message by looking up the contact in the contact application).
Drucker does not appear to teach:
determining, by the electronic controller, that the event relates to one of a subset of a plurality of names in the contact list stored in the storage device of the computer system;
arranging on the GUI a names interface to prompt a user to select a name from the subset of the plurality of names, the subset of the plurality of names having fewer names than the contact list;
based on the name selected, determine, via the electronic controller, a matter associated with the name selected; and
arranging on the GUI a time entry interface to prompt a user to enter information related to the matter associated with the name selected.
However, Cornet and Nelissen are relied upon for teaching the above deficiencies. Specifically, Cornet teaches:
searching, by the electronic controller, prior to receiving user input regarding the name from the description, the name from the description of the event in a list/database stored in a storage device of the computer system (see ¶ 0299-0300; the artificial intelligence aspect of system 10 is preferably able to analyze the content and the people associated with the e-mail, search the databases contained in software 32 and propose potential matters that may match the user's current e-mail, document, phone call, etc. In a preferred embodiment, system 10 may provide the user with three matters that potentially match. This is beneficial because multiple matters may exist for a given client and so automatically just providing one potential matter match may result in the wrong matter being proposed. ¶ 0123; databases 72 may include matter and client information, as well as information associated with particular matters or clients); and 
determining, by the electronic controller, that the event relates to one of a subset of a plurality of names (see Fig. 6 and ¶ 0200; drop down box 626 may be prepopulated with potential choices for the user to select from. see ¶ 0299-0300; the artificial intelligence aspect of system 10 is preferably able to analyze the content and the people associated with the e-mail, search the databases contained in software 32 and propose potential matters that may match the user's current e-mail, document, phone call, etc. In a preferred embodiment, system 10 may provide the user with three matters that potentially match. This is beneficial because multiple matters may exist for a given client and so automatically just providing one potential matter match may result in the wrong matter being proposed. ¶ 0123; databases 72 may include matter and client information, as well as information associated with particular matters or clients); and 
arranging on the GUI a names interface to prompt a user to select a name from the subset of the plurality of names (see ¶ 0127; when the user subsequently works on the same matter or client and seeks to capture time spent working for that matter or client, the appropriate matter, client and associated information may prepopulate the fields in the drop down boxes used to capture time.  Fig. 6 and ¶ 0200; A drop down box 626 may also allow the user to enter a matter or client designation 626);
based on the name selected, determine, via the electronic controller, a matter associated with the name selected (see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter;
arranging on the GUI a time entry interface to prompt a user to enter information related to the matter associated with the name selected (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter).
Cornet might not disclose the list or database as a contact list.  However, Nelissen is relied upon for teaching the limitations.  Specifically, Nelissen discloses:
detecting, by an electronic controller, a name from a description an event (Col. 6, lines 1-17; the system 100 may parse the task description and determine that “Joe Bartholomew” is a name of a person);
searching, by the electric controller prior to receiving user input regarding the name from the description, the name from the description of the event in a contact list stored in a storage device of the computer system (Col. 6, lines 1-37; the system 100 may parse the task description and determine that “Joe Bartholomew” is a name of a person, and may apply that name to a contact list associated with the user (e.g., a contact list stored on the user’s device). Such a contact list may include the name of the acquaintance, the acquaintance’s telephone number, and address.  Task 106f is treated in a manner similar to task 106e. In particular, task 106f includes a term describing a particular business--here, ACME Electric. The task description may be parsed by system 100 to identify the business name, which initially may be searched in a user's contact list. If the business name is not found in the contact list, the system 100 may submit the name to a "local" search system that is remote from the device to obtain address information, and subsequently geographic location information, for the business. The local search may also identify the business as being of a particular type--here, a hardware store or similar store. That business type may be used to generate an area around the facility, here, facility 110 encircled by area 110a in the form of a radius--such as determining that a user is willing to go a certain distance out of their way to visit a hardware store. If multiple stores having the name are found (e.g., if the store is part of a chain), the store closest to the user may be identified or all stores in the user's general vicinity may be identified);
determining, by the electronic controller, that the event relates to one of a subset of a plurality of names (Col. 6, lines 1-37; task 106f includes a term describing a particular business--here, ACME Electric. The task description may be parsed by system 100 to identify the business name, which initially may be searched in a user's contact list. If the business name is not found in the contact list, the system 100 may submit the name to a "local" search system that is remote from the device to obtain address information, and subsequently geographic location information, for the business. The local search may also identify the business as being of a particular type--here, a hardware store or similar store. That business type may be used to generate an area around the facility, here, facility 110 encircled by area 110a in the form of a radius--such as determining that a user is willing to go a certain distance out of their way to visit a hardware store. If multiple stores having the name are found (e.g., if the store is part of a chain), the store closest to the user may be identified or all stores in the user's general vicinity may be identified).
Cornet teaches the dynamically populated client list based on the name referred in the email/event.  Nelissen teaches the contact list can be filtered/searched to identify potential names.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claim 9, the rejection of claim 8 is incorporated. Drucker, Cornet, and Nelissen further teach:
based on the name selected, arranging on the GUI a matter interface to prompt the user to enter information related to the matter (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claim 10, the rejection of claim 9 is incorporated. Drucker, Cornet, and Nelissen further teach:
wherein the matter is one of a plurality of matters, and further comprising arranging on the GUI the matter interface including the plurality of matters for selection of the matter by the user (Cornet: 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300).

As to claim 11, the rejection of claim 8 is incorporated. Cornet, Lubart, and Allison further teach:
arranging on the GUI a time card interface based on the matter (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300)

As to claim 12, the rejection of claim 8 is incorporated. Drucker, Cornet, and Nelissen further teach:
generating, by the electronic controller, a time card interface based on the calendar event (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Drucker to include the specific feature of presenting a subset of potential names as taught by Cornet and Nelissen such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  As suggested by Cornet, one would be motivated to make such a combination because fewer items in the list allows the user to easily choose the correct one and proceed (Cornet: see ¶ 0300)

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker et al. (US 2009/0234780 A1; hereinafter as Drucker) in view of Cornet (US 2017/0169520 A1; hereinafter as Cornet) further in view of Nelissen (US 8,219,115 B1; hereinafter as Nelissen) and Buteau et al. (US 2018/0252567 A1; hereinafter as Buteau).

As to claims 7, 13 and 20, the rejection of claim 1/8/14 is incorporated. Drucker, Cornet, and Nelissen do not appear to teach: determining that the event has occurred using a GPS location, but Buteau is relied upon for teaching this limitation: (see ¶ 0046; the servicing of the customer by a vehicle can be determined based on fuel consumption. A service event can be identified such as from receipt of various signal input from various sensors that identify when the vehicle body is doing work, such as moving the forks or various arms, and/or other motion and/or events associated with the vehicle body. GPS coordinates can be used to identify where a particular service event occurred. In some instances, the GPS data can be correlated with a data set of expected GPS locations for specific events to occur, such as known customer locations, to determine whether or not the event is in an expected location such as on private property or some other location. If it occurs within a specific location, then the time of the event can be correlated). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of determining whether an event has occurred based on the GPS location as taught by Buteau as claimed.  One would be motivated to make such a combination is to make it more accurate to record time entry (Buteau: see ¶ 0046).

Response to Arguments
Applicant’s arguments filed on 8/11/22 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Molotsi et al. (US 2010/0100463 A1) – method and system for tracking time using a mobile computing device.  The method steps include providing a first event manager on the mobile computing device for managing a plurality of event records corresponding to a plurality of events, wherein each event record of the plurality of event records is synchronized via an exchange server to a corresponding event record managed by a second event manager on a client machine, generating a time tracking record comprising time entry information, wherein the time tracking record is generated based on input from a user of the mobile computing device, wherein the time tracking record is added to the plurality of event records as a surrogate event record, transmitting the surrogate event record via the exchange server to the second event manager, wherein the second event manager is operatively coupled to a client application on the client machine, extracting the time entry information from the surrogate event record using the client application for tracking time, and generating estimated time entry information automatically based on the event record, wherein the time entry information from the estimated time entry information is generated based on user review. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179